Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed August 11, 2022 with respect to the 112(b) rejection have been fully considered and are persuasive.  The 112(b) rejection of claims 1 and 6 has been withdrawn.

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 3, 5, 8 and 10 have been canceled.
	Claims 1, 2, 4, 6, 7 and 9 are allowable over the prior art of record.

Prior art of record Manadhata et al “Manadhata”, US PGPub. No. 20160142432 discloses the resource classification system applies a classifier to each resource access measure from the plurality of resource access measures to generate a classification result for the resource from the plurality of resources associated with that resource access measure, and assign a security classification to each resource from the plurality of resources based on the classification result for that resource (Fig. 1, abstract). In further details, Manadhata discloses resources are identified for inclusion on a whitelist or a blacklist based on static analysis of resource identifiers such as uniform resource identifiers (“URIs”), analysis of resource identifiers at resource identifier registries such as domain name system (“DNS”) servers, or analysis of resources themselves. For example, the structure and/or content of a URI such as a uniform resource locator (“URL”) of a resource available via the Internet can be analyzed to determine whether the resource identified by the URL is likely to be malicious. As another example, the length of time a URI such as a domain name has been registered with a DNS server, whether requests for that URI are being received by the DNS server at some time, and whether other URIs have been registered with that DNS server by a common client or entity can be analyzed to determine whether the resource identified by that URI is likely malicious. Moreover, resources themselves can be accessed using resource identifiers and analyzed to determine whether those resources are malicious. Using these and/or other techniques, organizations can identify malicious resources and/or benign resources for inclusion on blacklists and/or whitelists (Paragraph(s) [0012]).

Prior art of record 	Arlitt et al “Arlitt”, US PGPub. No. 20190334931 discloses Domain Name System (DNS) server is to receive, over a network, a DNS query containing a domain name, the DNS query sent by a device. The DNS server is to determine whether the domain name is potentially generated by malware. In response to determining that the domain name is potentially generated by malware, the DNS server is to generate a DNS response containing information indicating that the domain name is potentially generated by malware, and send the DNS response to the network (Fig. 5, abstract, Paragraph(s) [0097-0098]). In further details, Arlitt discloses in determining whether a domain name in a received DNS query is a DGA domain name, the DGA domain identification engine 218 consults a whitelist of (known) benign domain names, and an n-gram repository. The whitelist of benign domain names can refer to any data collection of domain names identified as benign. The benign domain names included in the whitelist are domain names that have been identified to not be DGA generated, based on historical data or based on expertise or knowledge of an entity, including a human, a machine, or a program. Any domain name that is included in the whitelist of benign domain names would not be considered further by the DGA domain identification engine 218 (Paragraph(s) [0055], [0064]).

While the cited prior art discloses some of the claimed features as explained above, however, the cited prior art fails to disclose or suggest each and every limitation together as claimed. Furthermore, the Examiner cannot determine a reasonable motivation, either from the cited prior art or the existing case law, to combine the known references to render the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454